Order filed March 10, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00177-CR
                                                    __________
 
                          PETER
HELLMUTH EGGERT, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 266th District Court
 
                                                            Erath
County, Texas
 
                                                   Trial
Court Cause No. CR12121
 

 
                               Order on Appellant’s Motion to Recuse
                     
With Respect to the Recusal of Justice Terry McCall
 
            The
trial court entered an order on May 20, 2010, revoking Peter Hellmuth Eggert’s
term of community supervision.  Appellant filed his notice of appeal from the
trial court’s order on May 28, 2010.  The appeal is currently pending with this
court.
            On
February 22, 2011, appellant filed a motion entitled:  “Appellant’s Motion to Recuse
the 11th Court of Appeals and Motion to Request the Court to Move
the Texas Supreme Court to Transfer this Case to a Sister Court of Appeals.” 
Appellant seeks the recusal of all of this court’s justices in the motion.  
This order addresses the merits of appellant’s motion with respect to his
request to disqualify Justice Terry McCall.  See Manges v. Guerra,
673 S.W.2d 180, 185 (Tex. 1984); McCullough v. Kitzman, 50 S.W.3d 87, 88
(Tex. App.—Waco 2001, pet. denied).
            Pursuant
to Tex. R. App. P. 16.3(b),
Justice McCall has considered the motion in chambers.  Justice McCall has found
no reason to recuse himself and, under Rule 16.3(b), certified the issue to the
entire court for a determination by the other justices of this court.1  Chief Justice Jim R.
Wright and Justice Rick Strange have decided the motion with respect to Justice
McCall sitting en banc without Justice McCall’s participation.
            The
recusal of appellate justices and judges is controlled by Rule 16 of the Texas
Rules of Appellate Procedure.  The grounds for recusal are the same as those
provided in the Texas Rules of Civil Procedure.  See Tex. R. App. P. 16.2; Tex. R. Civ. P. 18b.  Appellant seeks
the recusal of the justices on this court on the basis that this court “is
directly implicated in the allegations” surrounding various criminal offenses
for which he has been prosecuted and convicted.  He further contends that this
court is “the victim” of the offenses.
            Tex. R. App. P. 16.3(a) provides that a
motion to recuse an appellate court justice “must be filed promptly after the
party has reason to believe that the justice or judge should not participate in
deciding the case.”  Almost nine months have elapsed between the filing of
appellant’s notice of appeal and the filing of his motion to recuse.  The
ground upon which he seeks the recusal of the justices of this court was known
to appellant when he filed the notice of appeal.  In this regard, he filed a
motion to disqualify the justices of this court on the same ground over five
years ago in Cause No. 11-05-00234-CR in the appeal from the underlying
conviction giving rise to his term of community supervision.  Appellant’s
motion to recuse is denied on the basis that he did not file it promptly as
required by Rule 16.3.
            Additionally,
appellant’s ground for seeking to recuse the justices of this court is
incorrect.  This court is not “the victim” of his underlying conviction for
fabricating physical evidence.  As we noted in Cause No. 11-05-00234-CR, “the
victim” of the offense is the administration of justice.  See Lane v.
State, 634 S.W.2d 65, 66 (Tex. App.—Fort Worth 1982, no pet.) (“When
perjury is committed in a judicial proceeding, it is the administration of
justice that suffers the offense, not the person or property of the trial
judge.”).


 
            Appellant’s
motion to recuse is overruled with respect to Justice McCall.
 
                                                                                                PER
CURIAM
 
March 10, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
and Strange, J.
 
McCall, J., not participating.


 
Certification filed March
10, 2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00177-CR
                                                    __________
                          PETER
HELLMUTH EGGERT, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

                                   On
Appeal from the 266th District Court
                                                            Erath
County, Texas
                                                   Trial
Court Cause No. CR12121

 
                                                        C
E R T I F I C A T I O N
I have reviewed “Appellant’s Motion to Recuse the 11th Court of Appeals and
Motion to Request the Court to Move the Texas Supreme Court to Transfer this
Case to a Sister Court of Appeals” filed in this cause on February 22, 2011. 
To the extent the motion seeks my recusal, I have reviewed the motion in chambers. 
See Tex. R. App. P. 16.3(b). 
I find no reason to recuse myself and, under Rule 16.3(b), certify the issue of
my recusal to the entire court for a determination by the other justices of
this court.  See Manges v. Guerra, 673 S.W.2d 180, 185 (Tex. 1984);
McCullough v. Kitzman, 50 S.W.3d 87, 88 (Tex. App.—Waco 2001, pet.
denied).
                                                                                    ______________________________
                                                                                    TERRY
McCALL
                                                                                    JUSTICE
March 10, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
APPENDIX




1A copy of Justice McCall’s written certification is
attached to this order as an appendix.